MEMORANDUM **
Elizabeth Lumanlan Tubig, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen to apply for adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Tubig’s successive motion to reopen because the motion was numerically barred and failed to meet any of the exceptions to the numerical limitation. See 8 C.F.R. § 1003.2(c)(2)-(3).
To the extent Tubig seeks review of the BIA’s August 12, 2004 order denying her prior motion to reopen, we lack jurisdiction to consider her contentions because the petition for review is not timely as to that *151order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). Moreover, that order was the subject of Tubig v. Gonzales, 154 Fed.Appx. 631 (9th Cir .2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.